993 A.2d 1226 (2010)
202 N.J. 29
In the Matter of Arleen Caballero GONZALEZ, an Attorney at Law.
D-91 September Term 2009, 065888.
Supreme Court of New Jersey.
June 2, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-396, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that ARLEEN CABALLERO GONZALEZ of LINWOOD, who was admitted to the bar of this State in 1984, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with clients), and RPC 5.5(a)(1) (practicing law in a jurisdiction while ineligible to do so);
And the Disciplinary Review Board having further concluded that if respondent resumes the practice of law, she should be required to submit proof of her fitness to practice and should practice under the supervision of a practicing attorney for a period of two years;
And good cause appearing;
It is ORDERED that ARLEEN CABALLERO GONZALEZ is hereby censured; and it is further
ORDERED that prior to respondent resuming the practice of law in this State, she shall submit proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics, and thereafter, she shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.